05/11/2018
               IN THE COURT OF APPEALS OF TENNESSEE
                           AT NASHVILLE
                                March 27, 2018 Session

        STATE OF TENNESSEE F/B/O CITY OF COLUMBIA v. 2013
                    DELINQUENT TAXPAYERS

                 Appeal from the Chancery Court for Maury County
                         No. 15-173 David L. Allen, Judge
                     ___________________________________

                           No. M2017-01439-COA-R3-CV
                       ___________________________________

This case involves Appellant’s attempt to redeem property that was purchased by
Appellee at a tax sale. Appellant executed a power of attorney in favor of his son, which
vested his son with authority to file the motion to redeem the subject property. Appellee
objected to the motion on the ground that son, who is not a licensed attorney, engaged in
the unauthorized practice of law by filing the motion to redeem; thus, Appellee argued
that the motion was void. In response to the motion, Appellant filed an amended motion
to redeem with the assistance of an attorney. The amended motion, however, was filed
after the one year redemption period had expired. The trial court denied the amended
motion to redeem, finding that the original motion to redeem was void and that the
amended motion to redeem did not relate back to the date son filed the original motion.
Thus, the trial court held that the amended motion was untimely. We hold that
Appellant’s son was authorized, under the power of attorney, to file the original motion to
redeem and that the filing of the form motion provided by the clerk’s office was not an
unauthorized practice of law. Accordingly, we reverse the trial court’s order and remand.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court
                            Reversed and Remanded

KENNY ARMSTRONG, J., delivered the opinion of the court, in which J. STEVEN
STAFFORD, P.J., W.S. and ARNOLD B. GOLDIN, J., joined.

Leland Bruce Peden, Columbia, Tennessee, for the appellant, C.E. Nixon.

S. Madison Roberts, IV, Franklin, Tennessee, for the appellee, G. Co. Investments, LLC.
                                       OPINION

                                    I. Background

       Jane Peebles Buchanan (“Buchanan”), the original defendant in this action, owned
property located at 902 Hillcrest Avenue in Columbia, Tennessee (“the Property”). It is
undisputed that Buchanan failed to pay property taxes on the Property. As a result, the
City of Columbia, the original plaintiff in this action, commenced tax sale proceedings on
the Property.

        On March 17, 2016, G. Co. Investments, LLC (“Appellee” or “GC”), purchased
the Property at the tax sale for $21,000.00. On March 24, 2016, the Chancery Court
(“trial court”) entered a Tax Sale Notice Order confirming the sale. On June 30, 2016,
before expiration of the one year redemption period, C.E. Nixon (“Appellant” or
“Nixon”) paid Buchanan $69,198.79 for the Property, and Buchanan executed a
Quitclaim Deed to Nixon. Tennessee Title & Escrow Affiliates, LLC (“TTEA”) served
as the settlement agent; as part of the Nixon closing, TTEA withheld $4,198.79 for back
real estate taxes owed to the Maury County Trustee. That same day, TTEA issued a
check for $4,198.79 to the Maury County Trustee. On August 9, 2016, the Maury
County Clerk and Master, Larry Roe, returned the June 30, 2016 check to TTEA along
with a pre-printed form titled “Motion and Notice to Redeem Property Pursuant to T.C.A.
§ 67-5-2701 et seq.” Although Mr. Roe allegedly informed TTEA of the proper
procedures for redeeming property sold at a tax sale, he never heard back from TTEA.

        On March 15, 2017, after learning that the property had not been redeemed from
the tax sale, John Nixon, C.E. Nixon’s son, executed a form titled “Motion and Notice to
Redeem Property Pursuant to T.C.A. § 67-5-2701 et seq” (“Motion to Redeem”). The
form was provided to John Nixon by an employee in the Clerk and Master’s office. John
Nixon, who holds his father’s power of attorney, signed his name to the Motion to
Redeem. On March 17, 2017, John Nixon delivered funds totaling $6,519.55 to the Clerk
and Master to redeem the property from the tax sale; this amount covered all taxes,
interest, and costs required for redemption. On April 3, 2017, GC filed its Response
Objecting to the Motion to Redeem. On April 13, 2017, Appellant’s counsel filed an
Amended Motion and Notice to Redeem Property Pursuant to T.C.A. § 67-5-2701 et seq.
(the “Amended Motion to Redeem”). The Amended Motion to Redeem was signed by
C.E. Nixon. On June 5, 2017, the trial court heard the Amended Motion to Redeem. By
order of June 30, 2017, the trial court denied the Amended Motion. Specifically, the
trial court found: (1) John Nixon engaged in the unauthorized practice of law when he
filled out the Motion to Redeem on behalf of his father, which resulted in the motion
being null and void; (2) C.E. Nixon’s Amended Motion to Redeem was filed after the
deadline to redeem had passed; and (3) C.E. Nixon’s Amended Motion to Redeem could
not relate back to the motion filed by John Nixon because an amended motion cannot
relate back to a void motion. Appellant appeals.
                                           -2-
                                          II. Issues

Appellant raises four issues for review which we restate as follows:

   1. Whether the trial court erred in finding that John Nixon engaged in the
      unauthorized practice of law when he filled out the Motion and Notice to Redeem
      Property Pursuant to Tennessee Code Annotated Section 67-5-2701.

   2. Whether the trial court erred in finding that completing the Motion and Notice to
      Redeem Property Pursuant to Tennessee Code Annotated Section 67-5-2701
      required the professional judgment of an attorney.

   3. Whether the trial court erred when it found that the Motion and Notice to Redeem
      Property Pursuant to Tennessee Code Annotated Section 67-5-2701 was a nullity.

   4. Whether the trial court erred in denying Appellant’s Motion and Notice to Redeem
      Property Pursuant to Tennessee Code Annotated Section 67-5-2701 as being
      untimely.

                                 III. Standard of Review

       This case was tried without a jury. Therefore, we review the trial court’s findings
of fact de novo with a presumption of correctness unless the evidence preponderates
otherwise. Tenn. R. App. P. 13(d). The trial court’s conclusions of law, however, are
reviewed de novo and “are accorded no presumption of correctness.” Brunswick
Acceptance Co., LLC v. MEJ, LLC, 292 S.W.3d 638, 642 (Tenn. 2008). Whether a
nonlawyer engaged in the unauthorized practice of law is a question of law, which we
review de novo without a presumption of correctness. Tennessee Envtl. Council, Inc. v.
Tennessee Water Quality Control Bd., 254 S.W.3d 396, 402 (Tenn. Ct. App. 2007).

                                        IV. Analysis

                            A. Unauthorized Practice of Law

       It is well settled that the Tennessee Supreme Court “possesses not only the
inherent supervisory power to regulate the practice of law, but also the corollary power to
prevent the unauthorized practice of law.” Petition of Burson, 909 S.W.2d 768, 773
(Tenn. 1995). In Petition of Burson, the Tennessee Supreme Court adopted the
following general standard for what constitutes the “practice of law:”

       It is neither necessary nor desirable to attempt the formulation of a single,
       specific definition of what constitutes the practice of law. Functionally, the
       practice of law relates to the rendition of services for others that call for the
                                             -3-
       professional judgment of a lawyer. The essence of the professional
       judgment of the lawyer is the lawyer’s educated ability to relate the general
       body and philosophy of law to a specific legal problem of a client; and thus,
       the public interest will be better served if only lawyers are permitted to act
       in matters involving professional judgment. Where this professional
       judgment is not involved, non-lawyers, such as court clerks, police officers,
       abstracters, and many governmental employees, may engage in occupations
       that require a special knowledge of law in certain areas. But the services of
       a lawyer are essential in the public interest whenever the exercise of
       professional legal judgment is required.

Petition of Burson, 909 S.W.2d at 775 (quoting Tenn. Sup. Ct. R. 8, EC 3-5).1 The
public policy behind the prohibition of the unauthorized practice of law is to “serve the
public right to protection against unlearned and unskilled advice in matters relating to the
science of the law.” Petition of Burson, 909 S.W.2d at 777 (quoting Application of New
Jersey Soc. of Certified Pub. Accountants, 507 A.2d 711, 714 (N.J. 1986)). Therefore,
the question of whether an individual has engaged in the unauthorized practice of law is
very fact specific as it concerns whether that individual gave advice or rendered services
on matters that require the professional judgment of a lawyer. Tennessee Envtl. Council,
Inc. v. Tennessee Water Quality Control Bd., 254 S.W.3d 396, 404 (Tenn. Ct. App.
2007) (citing Fifteenth Judicial Dist. Unified Bar Ass’n v. Glasgow, No. M1996-00020-
COA-R3-CV, 1999 WL 1128847, at *3 (Tenn. Ct. App. 1999)).

       This Court has previously held that a woman, who operated a business called
“Divorce Typing Service,” engaged in the unauthorized practice of law. Fifteenth
Judicial Dist. Unified Bar Ass’n v. Glasgow, No. M1996-00020-COA-R3-CV, 1999 WL
1128847, at *1 (Tenn. Ct. App. 1999). In Fifteenth Judicial District Unified Bar Ass’n,
Angie Glasgow, who was not a licensed attorney, prepared the following documents for
her clients: (1) complaints for divorce; (2) marital dissolution agreements; (3) final
divorce decrees; and (4) other related documents. Id. Ms. Glasgow also provided
information concerning the filing of these documents. Id. Ms. Glasgow further admitted
that she occasionally filed divorce complaints for her clients. Id. In determining that Ms.

       1
        We note the following from In re Estate of Green v. Carthage General Hospital, Inc., 246
S.W.3d 582, 585 (Tenn. Ct. App. 2007):

       The Rules of Professional Conduct have replaced the Code of Professional
       Responsibility, and while a rule still exists against assisting a person in the unauthorized
       practice of law, Tenn. Sup. Ct. R. 8, RPC 5.5[(a)], no commentary equivalent to “ethical
       considerations” appear. However, this change does not affect the standard to be applied
       by the courts in determining whether particular acts, if performed by nonlawyers,
       constitute the unauthorized practice of law. The Supreme Court has established that
       standard, specifically adopting the “professional judgment” requirement. Petition of
       Burson, 909 S.W.2d at 775-76.
                                                  -4-
Glasgow engaged in the unauthorized practice of law, this Court stated:

             The Tennessee Supreme Court has held that the “preparation and
      filing of a complaint” is the practice of law because it requires the
      professional judgment of a lawyer. See Old Hickory Eng’g & Mach. Co. v.
      Henry, 937 S.W.2d 782, 786 (Tenn. 1996). We do not construe the Court’s
      use of the conjunction “and” in the phrase “preparation and filing” to mean
      that persons who prepare complaints but do not file them are not engaging
      in the practice of law. The preparation of the complaint is precisely the
      work that requires a lawyer’s professional judgment. Accordingly, we
      conclude that with its decision in Old Hickory Eng’g & Mach. Co. v.
      Henry, the Court has aligned Tennessee with the majority of jurisdictions
      holding that the drafting of pleadings and legal documents or the selection
      and completion of form documents constitutes the practice of law.

             Ms. Glasgow, by her own admission, is performing more than mere
      clerical work for her clients. She is not simply reducing her clients’ words
      to writing or filling in blanks on pre-printed forms at the specific direction
      of her clients. Rather, she is preparing legal documents that require more
      legal knowledge than is possessed by ordinary lay persons. She is eliciting
      information from her clients and then incorporating the information into
      unique legal documents that she creates. These documents, which include
      divorce complaints, marital dissolution agreements, final divorce decrees,
      and quitclaim deeds, will potentially have significant, far-reaching effects
      not only on her clients, but also on the members of her clients’ families.
      Thus, Ms. Glasgow, merely by creating the complaints and other
      documents to be filed in court, is engaging in the unauthorized practice of
      law.

Fifteenth Judicial Dist. Unified Bar Ass’n, 1999 WL 1128847, at *4.

       Although this Court has admonished the unauthorized practice of law, we have
held that a person, who is possessed of a power of attorney, can file certain documents in
court on behalf of the principal. Northcutt v. Northcutt, No. M2006-00295-COA-R3-
CV, 2007 WL 3332851, at *1 (Tenn. Ct. App. 2007). In Northcutt, Terry Lee Northcutt
was incarcerated and gave his power of attorney to Nancy Geiser so that she could assist
Mr. Northcutt in filing documents associated with his divorce. Id. Ms. Geiser filed a
motion for service by publication on behalf of Mr. Northcutt and obtained a money order
to cover the cost of the publication. Id. When Mr. Northcutt filed a motion for default
divorce, the trial court entered a sua sponte order dismissing Mr. Northcutt’s complaint,
in part, because the trial court found that Mr. Northcutt was being represented by Ms.
Geiser who was engaged in the unauthorized practice of law. Id. at *2.

                                          -5-
       In reversing the trial court’s decision on appeal, this Court focused on whether Ms.
Geiser performed services that only lawyers could perform. We concluded that Ms.
Geiser’s filing did not require specialized legal knowledge; therefore, we held that she
had not engaged in the unauthorized practice of law. Specifically, we stated that “[t]he
record indicate[d] that the only acts . . . Ms. Geiser performed for Mr. Northcutt were to
sign a request for publication on his behalf and to provide a postal money order payable
to The City Paper to pay for the costs of publication,” which did not amount to the
unauthorized practice of law. Id. at 3.

        Likewise, in In re Estate of Green v. Carthage General Hospital, Inc., 246
S.W.3d 582 (Tenn. Ct. App. 2007), a nonlawyer hospital employee filed, on behalf of the
hospital, a claim for unpaid services against the estate of a decedent. Relying on Petition
of Burson, we determined that filing a claim against an estate is not the practice of law,
to-wit:

       [F]iling a claim for debts due from a decedent does not require the exercise
       of the professional judgment of a lawyer. . . . Although the claims statutes
       require some specific inclusions, they are straightforward and do not
       require legal training to understand. Many clerks’ offices have forms to
       assist creditors, and the claim filed in this case appears to be such a form.

Id. at 586.

        Here, the record establishes that John Nixon did not draft any legal documents for
his father. Rather, the Maury County Clerk’s Office provided a form, which he filled out.
The information John Nixon provided was not of any specialized nature; rather, it was
information he knew or gleaned from the clerk’s office. Furthermore, the record shows
that Mr. Roe created the form motion after receiving “input from the tax committee with
the Clerk of the Court Association, and then modified it for Maury County.” Mr. Roe
stated that he intentionally made the motion to redeem a simple form that nonlawyers
could easily fill out. He testified:

       Q: Now these particular forms . . . these Motion forms with the blanks, is
       that something that you feel like people redeeming property from tax sales
       are capable of [filling] out and filing without having a lawyer write it up for
       them?

       A: You know, I think so. I think they’re fairly straightforward in terms of
       if you were to compare them to the forms that the Supreme Court uses for
       divorcing parties, either with or without children . . . . Just in reviewing the
       form, if we’re looking at the first page, all of the language at least seems
       clear, and in terms of the blank and what you’re asking for, it’s the date of
       the sale, the date confirming the sale. The only thing that I think someone
                                            -6-
      doing the form themselves might have trouble with, they would probably
      need to look at the court file to fill out the decree date, maybe confirm the
      sale. Everything else, at least from our perspective and when I compare
      that to other forms that either our office has or that’s . . . approved by the
      Supreme Court, match with it in terms of trying to stay at a fourth or fifth
      grade level.

      Nonetheless, in its order, the trial court found that:

      [t]he drafting and filing of the statutorily-required “motion” to redeem
      involves the “drawing of papers, pleadings or documents . . . in connection
      with proceedings pending or prospective before any court,” and therefore
      falls under the statutory definition of the “practice of law.” Tenn. Code
      Ann. § 23-3-101(3). Furthermore, the drafting and filing of the statutorily-
      required “motion” to redeem requires professional legal judgment, thus
      distinguishing this matter from the authorities cited by the [Appellant] (In
      re Estate of Green v. Carthage Gen. Hospital, Inc., 246 S.W.3d 582, 586
      (Tenn. Ct. App. 2007) . . . and Northcutt v. Northcutt, 2007 No. M2006-
      00295-COA-R3-CV, 2007 WL 3332851 (Tenn. Ct. App. Nov. 8, 2007)).
      In particular, the [c]ourt finds that the requirement of § 67-5-2701(b) that
      the motion “shall contain specific allegations establishing the right of the
      person to redeem the parcel” requires that the movant exercise personal
      legal judgment. Thus the [c]ourt finds that the drafting and filing of a
      motion to redeem a property from a tax sale constitutes the practice of law.

       We disagree. Contrary to the trial court’s finding, the instant case is more
factually similar to Northcutt and In re Estate of Green than it is to Fifteenth Judicial
District Unified Bar Ass’n. The record does not establish that John Nixon drafted a legal
document or gave his father legal advice. Unlike Ms. Glasgow’s actions in Fifteenth
Judicial District Unified Bar Ass’n, John Nixon, on behalf of his father and under the
power of attorney, merely filled out and filed a simple form that was provided by the
clerk’s office. This case is factually similar to Northcutt, because, here, Appellant gave
his son a limited power of attorney to manage the property. Believing that the power of
attorney allowed him to file the Motion to Redeem, John Nixon never held himself out as
a licensed attorney and never attempted to give anyone legal advice.

       Furthermore, the information John Nixon provided on the Motion to Redeem did
not require the expertise of a lawyer. Tennessee Code Annotated Section 67-5-2701
outlines the redemption procedure for property that has been sold at a tax sale. It
provides in pertinent part:

      (a)(1) Upon entry of an order confirming a sale of a parcel, a right to
      redeem shall vest in all interested persons. The right to redeem shall be
                                         -7-
      exercised within the time period established by this subsection (a)
      beginning on the date of the entry of the order confirming the sale, but in no
      event shall the right to redeem be exercised more than one (1) year from
      that date. The redemption period of each parcel shall be stated in the order
      confirming the sale based on the following criteria:

         (A) Unless the court finds sufficient evidence to order a reduced
         redemption period pursuant to this section, the redemption period for
         each parcel shall be one (1) year;

                                           ***

      (b)(1) In order to redeem a parcel, the person entitled to redeem shall file a
      motion to such effect in the proceedings in which the parcel was sold. The
      motion shall describe the parcel, the date of the sale of the parcel, the date
      of the entry of the order confirming the sale and shall contain specific
      allegations establishing the right of the person to redeem the parcel. Prior to
      the filing of the motion to redeem, the movant shall pay to the clerk of the
      court an amount equal to the total amount of delinquent taxes, penalty,
      interest, court costs, and interest on the entire purchase price paid by the
      purchaser of the parcel. The interest shall be at the rate of twelve percent
      (12%) per annum, which shall begin to accrue on the date the purchaser
      pays the purchase price to the clerk and continuing until the motion to
      redeem is filed. If the entire amount owing is not timely paid to the clerk or
      if the motion to redeem is not timely filed, the redemption shall fail.

Tenn. Code Ann. § 67-5-2701(a)(1)(A), (b)(1). The trial court concluded that listing the
“specific allegations establishing the right of the person to redeem the parcel” required
the professional judgment of a lawyer. Tenn. Code Ann. § 67-5-2701(b)(1). We
disagree. Like the claims statutes at issue in In re Estate of Green, although the
redemption statute here requires some specific inclusions, it does not require legal
training to understand. In executing the form motion, John Nixon did not prepare a
“legal document that require[d] more legal knowledge than is possessed by ordinary lay
persons.” Fifteenth Judicial Dist. Unified Bar Ass’n v. Glasgow, No. M1996-00020-
COA-R3-CV, 1999 WL 1128847, at *4 (Tenn. Ct. App. 1999). To the contrary, he filled
in the blanks on a form that was designed to be understood by lay persons because, as
Mr. Roe testified, the redemption process is typically completed by the property owner as
opposed to an attorney. Again, as stated by the Tennessee Supreme Court in Petition of
Burson, “[t]he essence of the professional judgment of the lawyer is the lawyer’s
educated ability to relate the general body and philosophy of law to a specific legal
problem of a client.” Petition of Burson, 909 S.W.2d 768, 775 (Tenn. 1995) (quoting
Tenn. Sup. Ct. R. 8, EC 3-5). John Nixon did not need legal knowledge to execute the
motion on behalf of Appellant. Based on the particular facts of this case, we conclude
                                            -8-
that John Nixon was not engaged in the unauthorized practice of law when he executed
the Motion to Redeem on behalf of Appellant. The only question, then, is whether John
Nixon’s actions were outside the scope of the power of attorney. We now turn to that
question.
                                B. Power of Attorney

      We first note that neither party raised the issue of whether the power of attorney
provided John Nixon authority to execute the Motion to Redeem. However, while this
Court’s review is usually limited to those issues presented for appeal, we may also
consider issues not presented for review if doing so will prevent needless litigation.
Tenn. R. App. 13(b). Tennessee Code Annotated Section 34-6-109 provides:

      Without diminution or restriction of the powers vested in the attorney in
      fact, by law or elsewhere in the instrument . . . the attorney in fact, without
      the necessity of procuring any judicial authorization, or approval, shall be
      vested with and in the application of the attorney in fact’s best judgment
      and discretion on behalf of the principal shall be authorized to exercise the
      powers specifically enumerated in this section:

                                           ***

         (17) Sue, defend or compromise suits and legal actions, and employ
         counsel in connection with the suits and legal actions . . . .

                                           ***

T.C.A. § 34-6-109(17).

       Turning to the record, it is undisputed that John Nixon held Appellant’s power of
attorney at the time he filed the Motion to Redeem. The power of attorney, which was
executed by Appellant on August 10, 2016, states in relevant part:

            That I, Clarence E. Nixon of Smith County, Tennessee do hereby
      make, constitute and appoint that my son John T. Nixon of Rutherford
      County, Tennessee, my true and lawful attorney-in-fact for me and in my
      name, place and stead, and on my behalf, and for my use and benefit to
      manage certain of my affairs as follows:

      Buy, sell, lease, alter, maintain, pledge or in any way deal with the real
      property known as 902 Hillcrest Avenue, Columbia, Tennessee 38401 . . .
      exclusively and sign each instrument necessary or advisable to complete
      any real property transaction . . . .

                                           -9-
                                           ***

      Sue, defend or compromise suits and legal actions, and employ counsel in
      connection with the same . . . .

                                           ***

From the plain language of the document, the power of attorney gave John Nixon the
power to “sue, defend or compromise suits and legal actions” regarding the subject
Property. By filing the Motion to Redeem, John Nixon was, in effect, defending against
a legal action involving the Property for which he held a power of attorney.

       Having concluded that John Nixon held a valid power of attorney that allowed him
to take legal action regarding the subject Property, and having also concluded that John
Nixon did not engage in the unauthorized practice of law, we reverse the trial court’s
order. The Motion to Redeem filed by John Nixon on March, 15, 2017 is valid.

                                     V. Conclusion

       For the foregoing reasons, we reverse the trial court’s order. The case is remanded
for such further proceedings as may be necessary and are consistent with this opinion.
Costs of the appeal are assessed against the Appellee, G. Co. Investments, LLC, for all of
which execution may issue if necessary.


                                                   _________________________________
                                                   KENNY ARMSTRONG, JUDGE




                                          - 10 -